--------------------------------------------------------------------------------

Exhibit 10.20
 
FIRST AMENDMENT TO LEASE
 
THIS FIRST AMENDMENT TO LEASE ("Amendment") is entered into as of this 12th day
of June, 2006 by and between VERNON ASSOCIATES, LLC, a California limited
liability company ("Lessor") and OVERHILL FARMS, INC., a Nevada corporation.


R E C I T A L S:


A.            Lessee and Lessor entered into that certain Standard
Industrial/Commercial Single-Tenant Lease--Net dated as of January 1, 2002,
including that certain Addendum to Standard Industrial/Commercial Single-Tenant
Lease – Net attached thereto (collectively, the "Lease") whereby Lessor leased
to Lessee and Lessee leased from Lessor that certain one story tilt up warehouse
building of approximately 147,210 square feet on land, including various access
easements, more particularly depicted on Exhibit “A” attached to the Lease
("Original Premises") and located and addressed at 2727 E. Vernon Avenue,
Vernon, California.
 
B.             Lessor and Lessee desire to amend the Lease so as to add certain
expansion space to the Original Premises and to otherwise modify the Lease as
hereinafter provided.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.             Capitalized Terms.  All capitalized terms used herein shall have
the same meaning as is given such terms in the Lease unless expressly superseded
by the terms of this Amendment.
 
2.             Expansion Premises.  For purposes of this Amendment, the term
"Expansion Premises" shall mean that certain single story concrete block
warehouse building of approximately 25,000 square feet (including a yard area
adjacent thereto), located and addressed at 1657 East Vernon Avenue, Vernon,
California as depicted on Exhibit “A” attached hereto and incorporated herein by
this reference.  For purposes of this Amendment, the size of the Expansion
Premises set forth in this Amendment is an approximation which Lessor and Lessee
agree is reasonable and the rental based thereon is not subject to revision
whether or not the actual size is more or less square feet.
 
3.             Condition Precedent.  Lessor and Lessee acknowledge and agree
that the Expansion Premises is currently occupied by Han Sohl Trading, Inc.
("Han Sohl").  As a condition precedent to the effectiveness of this Amendment,
the lease by and between Lessor and Han Sohl for the Expansion Premises ("Han
Sohl Lease") shall be terminated either pursuant to a written lease termination
agreement (in form and upon terms and conditions acceptable to Lessor, in
Lessor's sole and absolute discretion) by and between Lessor and Han Sohl and/or
through appropriate legal process, including prosecution of an unlawful detainer
action ("Condition Precedent").  Han Sohl is currently in default under the Han
Sohl Lease and upon execution of this Amendment, Lessor agrees to use all
commercially reasonable efforts, including the prosecution of an unlawful
detainer action to evict Han Sohl from the Expansion Premises.  Lessee
acknowledges that neither Lessor nor any agent nor any employee of Lessor has
made any representations or warranties with respect to Han Sohl's desire or
commitment to enter into any such lease termination agreement or Han Sohl's
desire to cure any outstanding defaults once faced with legal process for the
termination of the Han Sohl Lease and the eviction of Han Sohl and Lessor shall
in no event be liable in the event Lessor is unable to terminate the Han Sohl
Lease.
 
4.             Expansion Date.  The "Expansion Date" shall mean and refer to the
date which is the later of (i) the date of the satisfaction of the Condition
Precedent and (ii) the date Lessor delivers the Expansion Premises to Lessee,
but in no event later than December 31, 2006.  If the Expansion Date does not
occur on or prior to December 31, 2006, then this Amendment shall automatically
terminate and neither party shall have any further obligation hereunder.
 
5.             Premises.  Effective upon the Expansion Date, the Original
Premises shall be expanded to include the Expansion Premises and all references
herein and in the Lease to the "Premises," except as modified herein, shall
thereafter mean and refer to, collectively, the Original Premises and the
Expansion Premises.
 
6.             Lessor Work.  Lessor agrees to deliver the Expansion Premises to
Lessee broom clean and free of debris with all Building systems and equipment in
good working order.  If a non-compliance with said warranty or the
representation set forth in Section 10 below exists as of the Expansion Date,
Lessor shall, as Lessor’s sole obligation with respect to such matter, except as
otherwise provided in the Lease, promptly after receipt of written notice from
Lessee setting forth with specificity the nature and extent of such
non-compliance, rectify same at Lessor’s expense (except as otherwise provided
herein).  If, after the Expansion Date, Lessee does not give Lessor written
notice of any non-compliance with this warranty within thirty (30) days,
correction of such non-compliance shall be the obligation of Lessee at Lessee’s
sole cost and expense, unless the obligation to repair is otherwise an
obligation of the Lessor under the Lease as amended by this Amendment.  Lessor
agrees, following the Expansion Date, to commence the installation of a new roof
to the Expansion Premises as soon as reasonably possible following the date
Lessor has regained possession of the Expansion Premises from Han Sohl.  Once
Lessor has commenced installation of the new roof, Lessor shall use commercially
reasonable efforts to complete such installation within three (3) weeks
thereafter, subject to delays caused by Lessee and/or force majeure.  Except for
Lessor’s agreements set forth in this Section 7, Lessee agrees to accept the
Expansion Premises in its “as-is” condition in accordance with Paragraphs 2.2
(excluding the first 2 sentences of such Paragraph) and 2.3 (except that the
Start Date shall be deemed to be the Expansion Date) of the Lease, Paragraphs 13
(excluding the last sentence of such Paragraph) and 16 of the Addendum to Lease
and Exhibit “A” to the Lease, including, without limitation, with respect to
matters of record which may affect the Expansion Premises.
 
 
 

--------------------------------------------------------------------------------

 
 
7.             Expiration Date.  The Expiration Date of the Lease shall remain
September 30, 2011, subject to any options to extend the Lease Term set forth in
the Lease.
 
8.             Base Rent.  Effective upon the Expansion Date, Lessee's
obligation to pay monthly Base Rent for the Expansion Premises shall be
calculated as follows:
 
8.1           Initial Base Rent.  Base Rent shall be payable in monthly
installments of $10,673.17 for the period from the Expansion Date through and
including April 14, 2007.
 
8.2           Base Rent Adjustments.  Commencing on the date of April 15, 2007,
and on each April 15th thereafter during the Original Term of this Lease (each
such date shall hereinafter be referred to as a “Rent Increase Date”), the
monthly Base Rent payable under this Lease shall be adjusted by the increase, if
any, from the “Base Month,” as such term is specified below, in the Consumer
Price Index of the Bureau of labor Statistics of the Department of Labor for All
Urban Consumers (1982-1984=100), “All Items,” for Los Angeles-Riverside-Orange
County (herein referred to as “C.P.I.”) since the date of this Lease.
 
8.2.1         The monthly Base Rent payable as of each Rent Increase Date
pursuant to this Lease shall be calculated as follows:  $10,673.17 shall be
multiplied by a fraction, the numerator of which shall be the C.P.I. for the
calendar month of January immediately prior to the applicable Rent Increase Date
and the denominator of which shall be the C.P.I. for the calendar month which is
January, 2006 (“Base Month”).  The sum so calculated shall constitute the new
monthly Base Rent hereunder, but, in no event, shall such new monthly Base Rent
be less than the Base Rent payable for the month immediately preceding the rent
adjustment.
 
8.2.2         In the event the compilation, format, components and/or
publication of the C.P.I. shall be transferred to any other governmental
department or bureau or agency, shall be changed or shall be discontinued, then
the index most nearly the same as the C.P.I. shall be used to make such
calculation.  In the event that Lessor and Lessee cannot agree on such
alternative index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the then rules of said
Association and the decision of the arbitrators shall be binding upon the
parties, notwithstanding one party failing to appear after due notice of the
proceeding.  The cost of said Arbitrators shall be paid equally by Lessor and
Lessee.
 
8.2.3         Lessee shall continue to pay the Base Rent at the rate previously
in effect until the increase, if any, is determined.  Within five (5) days
following the date on which the increase is determined, Lessee shall make such
payment to Lessor as will bring the increased Base Rent current, commencing with
the effective date of such increase through the date of any Base Rent
installments then due.  Thereafter, the Base Rent shall be paid at the increased
rate.
 
9.             Lessee Consideration.  In consideration of Lessor’s agreement to
execute and deliver this Amendment, Lessee agrees to pay to Lessor the following
amounts within fifteen (15) business days of receipt of written invoice from
Lessor, but in no case earlier than the Expansion Date, together with reasonable
supporting documentation of such costs, an amount equal to the following
(“Lessee’s Consideration”):
 

 
(a)
An amount equal to (i) the lesser of (A) $51,328.00 and (B) the amount of rent
(including without limitation, base rent, insurance, real property taxes, cam
expense) owed by Han Sohl under the Han Sohl Lease through the Expansion Date
(including for periods subsequent to the date of termination of the Han Sohl
Lease) plus (ii) the cost of the Lessor Work; plus

 

 
(b)
The lesser of (i) Lessor’s out-of-pocket legal fees in connection with
negotiation of this Amendment and in connection with the termination of the Han
Sohl Lease and (ii) $10,000.00;provided, however, Lessee’s Consideration shall
be offset by any unapplied security deposit then being held by Lessor under the
Han Sohl Lease (currently $33,750.00) and in no event shall Lessee’s
Consideration (after application of the offset) in the aggregate exceed
$20,000.00.

 
 
 

--------------------------------------------------------------------------------

 


10.           Representations.  To the actual knowledge of William D. Feldman,
Lessor has reviewed no written notice that the Expansion Premises fails to
comply with any governmental regulations.
 
11.           No Further Modifications.  Except as set forth in this Amendment,
all of the terms and provisions of the Lease shall apply and shall remain
unmodified and in full force and effect.
 
 
[balance of page intentionally left blank - signatures begin on next page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.
 

LESSOR: VERNON ASSOCIATES, LLC,     a California limited liability company      
 
 
By:
Its Managing Member:       WDFA, LLC, a Nevada limited liability company        
      By Its Member:         Feldman Properties L.P.,         a Nevada limited
partnership                   By Its General Partner:           William D.
Feldman Associates,           a California corporation                       By
: /s./William D. Feldmand          
William D. Feldman, President
         

 

LESSEE: OVERHILL FARMS, INC.,    
a Nevada corporation
       
 
By: 
/s/ James Rudis         Its:  President  

     
 
By: 
/s/ John L. Steinbrun         Its:  Chief Financial Officer  

 



--------------------------------------------------------------------------------